A0-245B   (CASDRev.02/18)Judgment-in-aCriminal-Case--------~----------                              - - ----------------- - -


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                v.                                         (For Offenses Committed On or After November I, 1987)

                 ABEL ROSETE-CIRIACO                                          Case Number:          l 9mj203 l 7-DMS

                                                                           Frank Morell CJA
                                                                           Defendant's Attorney
REGISTRATION NO.                 80205298
D -
                                                                                                                      FILED
THE DEFENDANT:
                                                                                                                      FEB 0 8 2019
~ pleaded guilty to count(s)           1 of the Complaint
                                     ~~~~~-"-~~~~~~~~~~~--l~~~~~~~~~~~~+

                                                                                                           CLERK, U.S. DISTRICT COURT
Accordingly, tbe defendant is adjudged guilty of such count(s), which involve the following pSl~~ji11N DISTR1CT OF' CALIFORNIA
                                                                                             BY ( ffi             Co~PUTY
Title & Section                  N atnre of Offense                                              '            -Number~
18 USC 1325                      ILLEGAL ENTRY (Misdemeanor)                                                          I




    The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to tbe Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D    Count(s)                                                                    dismissed on tbe motion oftbe United States.

     Assessment: $10.00 Ordered waived


     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo  No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                           Febmarv 8 2019




                                                                           HON.D~w
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                           19mj20317-DMS
--   A0-24SB-(GASD-Rev~02/-18)-Judgment-in-a-Griminal-Gase'------------------~--


     DEFENDANT:               ABEL ROSETE-CIRIACO                                                      Judgment - Page 2 of 2
     CASE NUMBER:             19mj20317-DMS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED.




      D    Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




      D    The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district:
           D     at
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          l 9mj203 l 7-DMS
